Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 23 March 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                  
                     Sir
                     Williamsburg Virga 23 Mch 1781
                  
                  I take the liberty to refer your Excellency to the Marquiss Letter of this date for an account of our situation in this quarter.
                  I only lament that the preparations we had made with so much trouble and expence appear to have proved useless and that so sure a stroke as that on Portsmouth seemed to be should have failed.
                  General Green in a Letter of the 11th informs me that his success depended greatly on ours and I have reason to believe that the certainty with which I spoke to him of our success accelerated the Engagement of the 15th of which I have just reced the inclosed Account.
                  From every intelligence I can procure the English fleet have no Troops on board but should a Reinforcement arrive from New York nothing will hinder the Enemy from penetrating further into the Country—they will even be obliged to it to gain subsistence—in this situation Virginia asks Assistance & great part of the people expect it anxiously.
                  I am very apprehensive that this Invasion will stop all succour from this state to the southern Army—the Magazines will be exhausted All this merits the considerations of Congress & our Allies.  I have the honor to be with great respect Your Excellencys most Obedt servant
                  
                     Steuben  Maj: Genl
                     
                  
               